Fourth Court of Appeals
                               San Antonio, Texas
                                     March 19, 2015

                                  No. 04-15-00051-CV

                        IN THE INTEREST OF H.R.S., A Child,

               From the 81st Judicial District Court, Atascosa County, Texas
                            Trial Court No. 14-01-0013-CVA
                  Honorable Melissa Uram-Degerolami, Judge Presiding


                                     ORDER
       The Appellant’s First Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on March 26, 2015.


                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court